DETAILED ACTION
This is the initial Office action for application SN 16/954,714 having an effective date of 17 June 2020 and a provisional priority date of 28 December 2017.  A preliminary amendment was filed on 17 June 2020 canceling Claims 1-8 and adding NEW Claims 9-16.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al (US 2013/0309522) in combination with Moody et al (US 2019/0112546).

ITO discloses in an embodiment, a sliding member having a sliding surface including a base and a filling part, the base includes a first material having concavities regularly arranged in the sliding surface, and the filling part includes a second material and arranged in the sliding surface to fill the concavities [0009].  
ITO discloses that the concavities include holes preferably having an opening area of rom 0.5 µm2 to 4 mm2 [0072], and that the area percentage of the filling part in the sliding surface is from 0.05% to 55% [0071].  ITO discloses that the base may contain a diamond-like carbon (DLC) [0084].  ITO discloses that the filling part includes metals such as aluminum [0115].  
Thus the examiner is of the position that the sliding member taught in ITO meets the limitations of the claimed sliding mechanism of the claims comprising a sliding member having a DLC film covered on a base material and comprising metal films independently interspersed on a surface of the DLC film wherein the metal film is aluminum.    
	The independent claim additionally comprises a lubricating oil which contains a molybdenum-containing compound (dependent claims 12-13).  Although not disclosed in ITO, Moody et al [“Moody”] is added to teach that such lubricating oils are conventional in lubricated systems comprising a) a component comprising a first surface which is a diamond-like carbon (DLC) surface, b) a component comprising a second surface, and c) a lubricant formulation 
Thus having the prior art references before he inventors at the time the invention was made it would have been obvious to have added a lubricating oil composition as disclosed in Moody, to the solid lubricant structure taught in ITO, if the known imparted properties were so desired.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).     

Claim Rejections - 35 USC § 103
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lasagni et al (WO 2011/072664) in combination with Moody et al (US 2019/0112546).
Lasagni et al [“Lasagni”] disclose a solid lubricant structure designed for a vacuum-tribological use comprising a substrate base (1) and a layer system (2) that adjoins or is connected to the substrate base.  The layer system comprises at least one layer (2a) that contains or consists of diamond-like carbon (DLC).  Lasagni discloses that a plurality of individual depressions (3a, 3b, …) forming a structure (3) of depressions is formed in the layer system (2) or in both the layer system (2) and the substrate base (1).  
Lasagni discloses that at least one, preferably several, and preferably all of the depressions (3a, 3b, …) is/are filled at least in part with at least one solid lubricant.  Lasagni 
Lasagni discloses that the solid lubricant structure includes mechanical components such as gears, and automobile parts such as piston rings, piston pins, gear wheels, and includes friction/sliding pairings (Claim 15).   
Thus the examiner is of the position that the solid lubricant structure taught in Lasagni meets the limitations of the claimed sliding mechanism of the claims comprising a sliding member having a DLC film covered on a base material and comprising metal films independently interspersed on a surface of the DLC film wherein the metal film is aluminum and/or iron.    
	The independent claim additionally comprises a lubricating oil which contains a molybdenum-containing compound (dependent claims 12-13).  Although not disclosed in Lasagni, Moody et al [“Moody”] is added to teach that such lubricating oils are conventional in lubricated systems comprising a) a component comprising a first surface which is a diamond-like carbon (DLC) surface, b) a component comprising a second surface, and c) a lubricant formulation interposed between the first surface and second surface.  Moody discloses that the lubricating oil may contain a molybdenum-containing compound [0048] present in an amount to provide about 5 ppm to 3000 ppm molybdenum to the lubricating oil [0052].  
Thus having the prior art references before he inventors at the time the invention was made it would have been obvious to have added a lubricating oil composition as disclosed in Moody, to the solid lubricant structure taught in Lasagni, if the known imparted properties were so desired.  A rationale to support a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 25, 2021